Citation Nr: 0522990	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-02 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of gunshot wound to the buttocks.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied an increased (compensable) evaluation for 
residuals of gunshot wound to the buttocks.  

This case was previously before the Board in September 2004 
when it was remanded for additional development.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's disability, residuals of gunshot wound to 
the buttocks, is manifested by a 1/2 centimeter superficial 
scar on the left buttock that is not painful, tender, or 
unstable, covering an area in excess of 929 square 
centimeters, or productive of any functional limitation.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of gunshot wound to the buttocks are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7805 (prior to and from August 30, 
2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was treated 
in service for shrapnel wounds to the left buttock.  
Examination following service noted two small well healed 
scars in the skin of the left buttock.  The veteran stated 
that there were small retained metallic fragments, but these 
were asymptomatic.  Service connection was granted in a 
January 1969 rating decision and a noncompensable evaluation 
assigned.

In March 2001, the veteran filed a claim for an increased 
rating.  On VA examination in May 2002, the veteran reported 
shrapnel injuries to his buttock.  The examiner noted a 
superficial scar about two inches long and two or three other 
little areas of shrapnel; without significant scars 
associated therewith.

In a January 2003 statement, the veteran complained that 
shrapnel had been coming out of his buttocks over the last 30 
years including one large piece six years ago that had been 
pinching his sciatic nerve and causing his left leg to go to 
sleep.  

On VA examination in December 2003, the examiner noted that 
the veteran had sustained a shrapnel wound to the left 
buttock in service.  Since then, intermittently, the veteran 
had had pieces of shrapnel that came out of his buttocks, the 
last being a year and a half ago, at which extrusion time he 
had some secondary buttock infection.  He described this as 
being accompanied by a numbness of the left leg and foot if 
he would sit or drive as much as 30-60 minutes.  On 
examination, there appeared to be no loss of muscle mass of 
the left buttock.  However, there was a small superficial 
scar horizontally placed just to the left of the midline 
measuring 3/4 cm., without local tenderness and no particular 
matter in the areas could be felt.  He could extend the back 
to 30 degrees, flex the back and touch the floor and move 
laterally in either direction to 30 degrees.  X-rays of the 
back showed possible unilateral spondylolysis of L-5 on the 
right side without comparable findings on the left.  The 
examiner concluded that the veteran had a gunshot wound of 
the left buttock with history of periodic extrusion of 
shrapnel material from the left buttock, the last occasion 
being a year-and-a-half ago.  "Current examination is normal 
except for the small superficial scar on the medial aspect of 
the left buttock [and chronic lumbosacral strain], 
symptomatically related to the gunshot injury that he 
described."

The veteran was provided another VA examination in March 
2005, to more specifically identify the nature and extent of 
his service connected disability.  The veteran complained of 
his left leg going to sleep when he sits for a long time.  He 
explained that he was a traveling salesman and it was hard 
for him to do his job because it was hard for him to drive.  
It was also hard for him to run with his left leg.   He 
explained that he did not have a gunshot injury to his 
buttocks, but only to his left buttock.  He had a 1/2 cm. scar 
on his left buttock, no tissue loss, his muscle strength was 
good, and his function normal.  There were no hip problems 
and the range of motion in his hip was normal.  He had no 
complaints regarding his scar tissue and they were not 
adhering to the underlying tissue and he had no ulceration 
and no functional limitation.  

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for an increased rating in the July 2002 rating decision, the 
November 2002 statement of the case (SOC), letters sent to 
the veteran in November 2001 and October 2004, and in 
supplemental statements of the case (SSOC) issued in July 
2003, March 2004 and April 2005.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the November 2001 
letter, as well as the October 2004 letter and March 2004 
SSOC, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically accomplished in the October 2004 letter to 
the veteran.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in April 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  The veteran has not identified, and the record 
does not show that there are any unobtained records which 
could substantiate the veteran's claim for an increased 
rating.  VA has provided examinations of the veteran in May 
2002, December 2003 and March 2005.  He has been provided the 
opportunity to present evidence and testimony in hearings 
before a hearing officer at the RO and before a Veterans Law 
Judge, but has declined.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for increased 
rating for his residuals of gunshot wound to the buttocks 
and to inform the veteran of that evidence.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

Legal Criteria - Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2004).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Analysis

Disabilities of the skin are rated under 38 C.F.R. § 4.118.  
During the course of this appeal, the diagnostic codes and 
rating criteria under that section were revised on August 30, 
2002.  Changes in the regulations may be applied from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria. VAOPGCPREC 3-2000 (Apr. 
10, 2000).

Prior to August 30, 2002, the veteran's scar on the left 
buttock was rated under Diagnostic Code 7805 (scars, other), 
which evaluated the scar for limitation of function of the 
part affected.  The medical evidence from the May 2002 VA 
examination showed that there were no complications from his 
scar, and a noncompensable evaluation was assigned.  A higher 
evaluation is not possible for a scar on the buttocks, not 
the result of a burn, absent evidence of ulceration or pain.  
38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7804 (in effect 
prior to August 30, 2002).

Effective August 30, 2002, the rating schedule distinguished 
between "deep scars" (ones associated with underlying soft  
tissue damage) and "superficial scars" (ones not associated  
with underlying soft tissue damage).  The new rating schedule  
also redefined several of the diagnostic codes.

The VA medical examinations in December 2003 and March 2005 
both show that the veteran's scar did not involve underlying 
soft tissue damage and is thus superficial.  New Diagnostic 
Code 7803 (unstable superficial scars) is not for application 
because there is no evidence that the veteran's scar is 
unstable which is defined as a frequent loss of covering of 
the skin over the scar.  Similarly, Diagnostic Code 7804 
(superficial scars, painful on examination) is not for 
application because the evidence does not show that the scar 
is painful.

The rating criteria for new Diagnostic Code 7802 (superficial 
scars other than head and neck that do not cause limited 
motion) are as follows:  For a rating of 10 percent: area or 
areas of 144 square inches (929 square cm.) or greater; scars 
in widely separated areas to be separately rated and combined 
in accordance with § 4.25 of the regulation.  The 1/2 inch scar 
on the veteran's buttock is far below the threshold for a 
compensable rating under this diagnostic code.  

The veteran continues to be most appropriately rated under 
Diagnostic Code 7805 (scars, other) which is unchanged under 
the new regulatory criteria and continues to be rated on the 
basis of limitation of function of the affected body part.  
In this regard, the Board notes that the veteran has made 
general complaints of left sided pain and sciatic nerve 
interference which he has linked to his residuals of gunshot 
wound to the buttocks.  This was noted by the examiner in the 
December 2003 examination which diagnosed chronic lumbosacral 
strain "symptomatically related to the gunshot injury that 
[the veteran] described."  However, in the March 2005 
examination, the examiner examined the veteran, as well as 
the results of previous examinations, and found no functional 
limitation from the scar, including no tissue loss, and no 
hip problems.  The Board is sympathetic to the veteran's 
complaints; however, the Board attaches far greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements in support of 
a claim for monetary benefits.  The veteran is competent to 
report his symptoms, such as his left-sided numbness, and 
difficulty sitting for long periods of time.  However, to the 
extent that the veteran has asserted he warrants a 
compensable evaluation for his residuals of gunshot wound to 
the buttocks, the medical findings do not support his 
contentions or a link between his symptoms and his service 
connected disability.  

Applying the above criteria, there is no entitlement to a 
compensable rating.  Based on the analysis above, the Board 
finds that an increased (compensable) rating is not 
appropriate for the veteran's residuals of gunshot wound to 
the buttocks manifested by a 1/2 cm. scar on the left buttock 
under either the old or the new rating criteria.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the  
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization for this 
disorder or that the physical manifestations of the disorder 
caused marked interference with employment beyond that 
envisioned by the rating schedule.  Extraschedular rating is 
therefore not appropriate in this case.  In this regard, the 
Board notes that the medical evidence shows no functional 
limitation from the service connected scar.  Although the 
veteran has alleged difficulty in sitting for prolonged 
periods, interfering with his ability to work as a driver, 
this is not shown by the medical evidence to be related to 
his service connected residuals of gunshot wound to the 
buttocks.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Finally, because the evidence for and against higher 
evaluations is not evenly balanced, the rule affording the 
veteran the benefit of the doubt is not for application.  
38 C.F.R. § 4.3.  


ORDER

An increased (compensable) evaluation for residuals of 
gunshot wound to the buttocks is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

